Case 9:20-bk-10554-DS      Doc 436 Filed 11/02/20 Entered 11/02/20 16:01:21          Desc
                            Main Document     Page 1 of 8




  1   Jennifer C. Kalvestran - CA Bar #242157
      Sean P. O’Brien - AZ Bar #010540, Admitted Pro Hac Vice
  2   Robert C. Williams - AZ Bar #033213, Admitted Pro Hac Vice
      GUST ROSENFELD, PLC
  3   11900 W. Olympic Boulevard, Suite 800
      Los Angeles, CA 90064
  4   Tel: (602) 257-7460
      Fax: (602) 254-4878
  5   E-Mail: jkalvestran@gustlaw.com
      E-Mail: spobrien@gustlaw.com
  6   E-Mail: rwilliams@gustlaw.com
  7   RICHARDS & MOSKOWITZ PLC
  8   1850 North Central Avenue, Suite 2010
      Phoenix, Arizona 85004
  9   Telephone: 602-595-7800
      Facsímile: 602-812-7995
 10   E-mail: brichards@rmazlaw.com
 11   Name and Arizona State Bar No.:
      William A. Richards #013381
 12   Attorneys for the Arizona Department
      of Economic Security, Division of Developmental Disabilities
 13
                            UNITED STATES BANKRUPTCY COURT
 14
                  CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
 15
      In re:                                            Lead Case No. 9:20-bk-10554-DS
 16
      Community Provider of Enrichment                  Jointly Administered With:
 17   Services, Inc. d/b/a/ CPES Inc., et al.,          Case No. 9:20-bk-10553-DS
                                                        Case No. 9:20-bk-10994-DS
 18                   Debtors.
                                                        Chapter 11
 19
      Movant:                                           Hearing:
 20
      Arizona Department of Economic Security,          Date: November 3, 2020
 21   Division of Developmental Disabilities            Time: 11:30 a.m. (Pacific Time)
      (“DES-DDD”).                                      Pace: Via Zoom for Government
 22                                                           Courtroom 201
                                                              United States Bankruptcy Court
 23   This Filing Applies To:                                 1415 State Street
                                                              Santa Barbara, CA 93101
 24   Community Provider of Enrichment
      Services, Inc. d/b/a/ CPES Inc. et al,
 25   Debtors-In-Possession.
 26


      3896928.2
                                                   1
Case 9:20-bk-10554-DS         Doc 436 Filed 11/02/20 Entered 11/02/20 16:01:21         Desc
                               Main Document     Page 2 of 8




  1      ARIZONA DEPARTMENT OF ECONOMIC SECURITY, DIVISION OF
       DEVELOPMENTAL DISABILITIES’ (“DES-DDD”) SUPPLEMENTAL BRIEF
  2     REGARDING OBJECTION TO THE SALE OF CPES AZ HOMES TO NON-
  3                  DES-DDD DESIGNATED VENDORS

  4               The transition process for the Arizona Department of Economic Security, Division
  5   of Developmental Disabilities (“DES-DDD”) Members in group homes operated by
  6   Defendant Community Provider of Enrichment Services, Inc. d/b/a CPES Inc.’s (“CPES
  7   AZ’s”) has continued since the filing of the DES-DDD Objection to the Sale of CPES AZ
  8   Homes to Non-DES-DDD Designated Vendors.                   DES-DDD offers the following
  9   supplement to update the Court so its decisions at the upcoming hearing November 3,

 10   2020 are fully informed. The most current information shows the DES-DDD transition

 11   system is working well to ensure maximum protection of member safety and the respect

 12   for the members and their responsible family and guardians’ directives that is required

 13   under the Arizona member-directed Medicaid system for the developmentally disabled.

 14           A.        Negotiations by the DES-DDD Designated Vendors to Acquire Lease
                        Rights on the Vast Majority of the Group Homes Operated by CPES
 15                     Are Progressing.
 16
              Contrary to the suggestion by CPES that many of the DES-DDD vendors have
 17
      somehow arbitrarily decided to abandon CPES group homes and move the Members, it
 18
      appears that the vast majority of DES-DDD’s designated vendors for the CPES group
 19
      homes intend to and should be able to successfully negotiate a take-over of the CPES
 20
      leases and keep the Members in their homes. In fact, a combination of data and details
 21
      offered by CPES about those negotiations and DES-DDD’s own communications with
 22
      the designated qualified vendors shows that of the 54 CPES group homes, DES-DDD
 23
      expects that its designated vendors will have secured leases on at least 30 of them shortly,
 24
      and CPES has reported that some already have been committed to an executed lease.
 25
      Fourteen of those could be assisted by the Court entering its order authorizing CPES to
 26


      3896928.2
                                                      2
Case 9:20-bk-10554-DS        Doc 436 Filed 11/02/20 Entered 11/02/20 16:01:21         Desc
                              Main Document     Page 3 of 8




  1   approve and close the fourteen bids listed in Table 1 of the DES-DDD Objection [Doc.
  2   425], all of which involve group homes that DES-DDD’s designated vendor also bid on
  3   at the CPES auction. It appears to DES-DDD that maintaining Members at CPES group
  4   home locations is still in question at a minority of the CPES group homes. And there

  5   would be good cause for all those potential moves should they prove necessary.

  6
                  B. Eleven of the CPES Group Homes Have Dangerous or Highly Expensive
  7                  Physical Conditions That Make Continuation of the Leases Inappropriate.
  8               The Court has seen that nothing in the filings of CPES or its auctioneer,
  9   CohnReznick Capital, make any representations about the physical conditions at any of
 10   the CPES leased group home locations or CPES’s failure to maintain them. DES-DDD
 11   has received reports from several of its designated vendors who have inspected the CPES
 12   homes that several of the CPES group homes suffer from deficiencies that make the home

 13   inadequate or even dangerous for the care of the member(s) housed there. The vendor

 14   inspections are needed because each vendor will need to obtain a new group home license

 15   from the Arizona Department of Health Services (“ADHS”) and needs to independently

 16   ensure the integrity and safety of the homes.

 17               In addition, some DES-DDD designated vendors have reported that other CPES

 18
      homes suffer from serious physical dilapidation and deferred maintenance that makes
      them structurally/physically insufficient and therefore also financially unworkable,
 19
      particularly where the landlord is unwilling to provide efficient and effective solutions.
 20
      For instance, serious roof or plumbing issues, left to the tenant to work out, may make a
 21
      lease economically infeasible. A vendor who cannot afford to economically operate its
 22
      group homes within the parameters of the rates paid by DES-DDD can create a danger to
 23
      continued care of the members. CPES itself provides the most stark example of this.
 24
                  Requiring a DES-DDD qualified vendor to negotiate a lease on a group home
 25
      facility that is either physically deficient or unsafe for the Members residing there poses
 26


      3896928.2
                                                   3
Case 9:20-bk-10554-DS         Doc 436 Filed 11/02/20 Entered 11/02/20 16:01:21           Desc
                               Main Document     Page 4 of 8




  1   multiple problems. First, Arizona law will require that the new vendor obtain a new group
  2   home license from the ADHS. While ADHS is a separate state agency, DES-DDD
  3   appreciates that ADHS may identify the same deficiencies and dangers that the new
  4   vendor has identified and deny a license. As the Court is aware, any delay now in

  5   obtaining an ADHS group home license slows the transition and makes it possible that

  6   the group home members will need to rely on care by CPES past the deadlines it has set

  7   for stopping operations. Those risks to member care and safety are not acceptable.

  8               Also, where, as reported by DES-DDD designated vendors, a home may suffer

  9   from serious roofing or plumbing problems, or unsafe windows, or deferred maintenance
      that has caused surfaces like paint and flooring to become overly soiled, flaked, torn or
 10
      worn, the home presents material risks of substantial unaffordable short and long term
 11
      repair and replacement and modification costs for the vendor. DES-DDD and its vendors
 12
      can logically conclude that a landlord who has allowed CPES to operate under such
 13
      conditions intends to leave all such matters to the vendor. The Court requires no
 14
      imagination to see that such facility issues could pose tens of thousands of dollars in near-
 15
      term costs for the vendor. In fact, DES-DDD’s designated vendor for the CPES group
 16
      home referred to as “Kataline” (5254 E. 5th Street) has reported its belief that it could take
 17
      some $50,000 in repairs to correct minimally needed items.
 18
                  DES-DDD qualified vendors are expected to operate financially efficiently. They
 19
      are not in a financial position to undertake thousands of dollars in current and future
 20
      repairs or building modifications without risking negative impacts on their ability to fund
 21
      proper member care. Thus, while DES-DDD considers the scope of home and lease
 22
      conditions that may require member moves, DES-DDD plans to and has started to
 23
      implement several degrees of instruction and requirements to provide member
 24
      protections. First, DES-DDD is instructing the designated vendors to make arrangements
 25   to keep and employ all appropriate and qualified CPES caregivers who have established
 26


      3896928.2
                                                     4
Case 9:20-bk-10554-DS         Doc 436 Filed 11/02/20 Entered 11/02/20 16:01:21       Desc
                               Main Document     Page 5 of 8




  1   relationships with the Members, even in cases where members may need to move to other
  2   locations. DES-DDD understands that its designated vendors are pursuing employment
  3   of CPES caregivers across the CPES group homes to help make all transitions as seamless
  4   and safe as possible, whether members will be staying in their current location or having

  5   to move elsewhere.

  6               Second, DES-DDD has instructed vendors that contend physical or lease issues

  7   preclude continued use of a particular CPES group home that they would be required to

  8   locate alternative group home property nearby and in the same community so that the

  9   Members will continue to have access to the same community and all the opportunities,
      classes, facilities and recreational options their existing community provides them now.
 10
      Third, DES-DDD has encouraged the vendors who contend that a member move may be
 11
      needed to engage and coordinate with the Member’s family and guardians about the need
 12
      for a move and the family and guardians’ thoughts and recommendations. Vendors who
 13
      have already conducted this sort of engagement for the group homes at 4450 W Meggan
 14
      Pl, 29th Street (Community Options) and 7101 E 33rd Pl, La Entrada (AIRES) tell DES-
 15
      DDD that the member family and guardians are excited for a move and favor it.
 16
                  C.    Non-standard Lease Terms Preclude Negotiation on Two Homes.
 17
                  One of qualified vendors selected by Members’ family and guardians for three
 18
      CPES group homes, Danville Services (“Danville”), is unable to complete negotiations
 19
      on two of the current CPES homes because the landlord, CapGrow, requires a tenant to
 20
      provide a $2 million insurance policy. Danville reports it cannot obtain such a policy on
 21
      anything close to reasonable economic terms. Per DES-DDD officials familiar with lease
 22
      terms for group homes operating in the DES-DDD qualified vendor network, the $2
 23
      million insurance policy requirement is not a standard condition. While Danville was
 24
      able to secure the coverage required by CapGrow on a different lease it entered previously
 25   with CapGrow, Danville reports its insurer will not issue a policy that large again, and
 26


      3896928.2
                                                    5
Case 9:20-bk-10554-DS           Doc 436 Filed 11/02/20 Entered 11/02/20 16:01:21       Desc
                                 Main Document     Page 6 of 8




  1   that it would cost Danville an unaffordable amount to obtain the insurance elsewhere.
  2               Given that the family and guardians of the Members in the two homes at issue
  3   selected Danville, and that DES-DDD has already started managing the terms of any
  4   move to ensure the Members are kept in the same immediate community, kept with as

  5   many of the same CPES caregivers as possible, and the family and guardians support any

  6   move, DES-DDD will support the move of the Members involved.

  7
                  D.    DES-DDD is Re-Designating Certain Members Assigned to Active
  8                     Friendly Care.

  9               DES-DDD advised the Court in its Objection that it was continuing to monitor

 10
      and assess its designated vendors throughout the transition process and would take
      appropriate action if it believed any changes were required.             Through ongoing
 11
      communications with Active Friendly Care, that vendor has withdrawn itself from
 12
      consideration for transition of members residing at CPES group homes known as North
 13
      Haven and as Huntington #A and Huntington #B. DES-DDD is undertaking a
 14
      comprehensive re-review of appropriate, interested and qualified vendors and plans to
 15
      have a new designation of vendor(s) for the impacted Members on or about November 6,
 16
      2020. DES-DDD believes that at that time the new vendor(s) will proceed promptly to
 17
      try and negotiate lease terms with the CPES landlords and assess if they desire to acquire
 18
      any personal property from CPES just like all the other vendors.
 19
      II.         Conclusion.
 20
                  DES-DDD continues to actively guide, monitor and execute its detailed transition
 21
      process. The most current information DES-DDD has predicts that DES-DDD designated
 22
      vendors will negotiate final leases on the vast majority of the CPES group homes. In all
 23
      other cases, DES-DDD is continuing to manage the transition process to ensure as few
 24
      Member moves as possible are needed and that even where they are required by good
 25
      cause the Members will likely continue to be served in nearby home locations largely by
 26


      3896928.2
                                                      6
Case 9:20-bk-10554-DS         Doc 436 Filed 11/02/20 Entered 11/02/20 16:01:21         Desc
                               Main Document     Page 7 of 8




  1   the same direct caregivers they had at CPES, who will now be employees of the new
  2   vendors.
  3               The primary uncertainty at this time is just whether the Court will somehow
  4   approve bids made at the auction by entities that are either not DES-DDD designated
  5   vendors or not even a holder of a DES-DDD Qualified Vendor Agreement. If that were
  6   to happen, the number of Members who have to be moved from their current homes will
  7   increase dramatically. And, unlike in the current circumstances where moves may be
  8   required by dangerous or otherwise inadequate physical conditions at CPES group homes,
  9   excessive maintenance and repair needs at those homes, or financially infeasible lease
 10   terms demanded by the CPES landlords, a court order awarding the lease to a non-DES-
 11   DDD designated vendor would impose an unnecessary and arbitrary impediment to
 12   Member stability and care.
 13               Thus, the Court should still order that: (1) CPES may approve and close the high
 14   bids made by vendors who are DES-DDD designated vendors and complete the
 15   assumption and assignment of the leases for those bids to the extent the bidders accept
 16   them; (2) all other bids are invalid as the pre-condition of DES-DDD approval was never
 17   obtained; (3) CPES must cooperate with DES-DDD, the DES-DDD designated vendors
 18   and the landlords on the remaining group homes to try and negotiate lease terms by which
 19   the DES-DDD designated vendors can assume the leases (except where DES-DDD
 20   supports the designated vendor’s intent to move); and (4) CPES should cooperate with
 21   DES-DDD in the best interests of the Members CPES serves and develop a continuity of
 22   services plan that will allow for the servicing and protection of the Members even if CPES
 23   is unable to fully transition all Members in CPES’s care by December 31, 2020.
 24

 25               Respectfully submitted this 2nd day of November, 2020.
 26


      3896928.2
                                                      7
Case 9:20-bk-10554-DS   Doc 436 Filed 11/02/20 Entered 11/02/20 16:01:21     Desc
                         Main Document     Page 8 of 8




  1                                      GUST ROSENFELD P.L.C.
  2                                      By: /s/ Séan P. O’Brien - 010540
                                             Jennifer C. Kalvestran - CA Bar #242157
  3                                          Séan P. O’Brien - AZ Bar #010540
                                             Admitted Pro Hac Vice
  4                                          Robert C. Williams - AZ Bar #033213
                                             Admitted Pro Hac Vice
  5

  6

  7                                       RICHARDS & MOSKOWITZ PLC

  8                                       /s/ William A. Richards - 013381
                                          William A. Richards- AZ Bar #013381
  9
                                          Admitted Pro Hac Vice
 10                                       1850 N. Central Avenue, Suite 2010
                                          Phoenix, Arizona 85004
 11                                       Attorneys for the Arizona Department
                                          of Economic Security, Division of
 12                                       Developmental Disabilities
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26


      3896928.2
                                            8
